[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SANCTIONS (#125.00)
The court has heard the motion. The court denies the motion. The court finds that although it is clear that Mr. Clark and Mr. Gazin do not find being in each other's company a pleasurable experience, the court finds that the allegations in the motion for sanctions has not been proven by a fair preponderance of the evidence. Accordingly, the motion is denied.
KARAZIN, J.